D<l rrtGl l SttCase
                                                                                                    t
                    1:18-cv-00336-DKW-RLP Document 6-2   Filed 11/28/18 Page 1 of 2                                              PageID #: 82
                h r\eA-+e % l D1 ~o -- 12
                                        f

FD c_       tfo no }ul u                                             ,.
                                                                                  r                                 •o•.,:.,
                                                                                                        i"oRST RESPONDER~

                                                                      ,                    40
                                                                          ... -       ..        I         ... F -    ,..,...,. "•...,




p' 0   I   60 "- ooDt[D                                              -~.~H-·~~-~,~.:~=:~,.


 \-6t\Dlvlv 1 l-f1 9to~:I?J
filv,- ~ Cwi:,; f 1- 9 wJu/




                                                 Uf\l iTG.D      5TA-Tt5                            D1_57/ZIC'I CUut1
                                                 3 00 Al-A ll'~ .fJNI! bv//j) l C- - 33f
                                                 }+J Y\ 0 l() 1u .I H-1 q6 r)                       I




                                                                                                                                                         .,r

                                                                                                                                         . .
                                                                                                                                          I    !   1,'
Case 1:18-cv-00336-DKW-RLP Document 6-2 Filed 11/28/18 Page 2 of 2   PageID #: 83
